Title: To James Madison from James McCann, 4 August 1808
From: McCann, James
To: Madison, James



Respected Sir.
Consulate of the United States Cadiz 4th. August 1808.

Referring to what my Prior Joseph Yznardy lately at Sevilla on the business of the American Vessels detained at Algeciras) wrote you on the 9th. ultimo pr the Ship Sheppardess John S. Doan Master, bound for New York, I have the honor to enclose you Sundry Gazettas which will inform you of the various glorious actions obtained over the french, & particularly that near Andujar, where 17500.. of their best Soldiers and Generals surrender’d at discretion, besides loosing about 7000. wounded, Sick and Killed.
Inclosed also please find other Documents published in the various Provinces in separate Packets which will give you a compleater  than what my pen can, of the Martial State of this Kingdom.
I regulate that at this moment there is under Arms about three hundred thousand Men fit to face the Enemy, of which, as is reported a great number of them are marching to the frontiers.
Joseph Bonaparte arrived at Madrid on the 21st. ulto. and according to reports will not quit it so easily as he arrived, as about 00. french Soldiers that accompanied him, have been compleatly routed by General Cuesta in Castilla.
The English Troops that landed at Port St. Mary’s have reimbarked and Sailed to join General Willesley arrived, on the Coast of Portugal with about Eleven thousand troops.  Junot is compleatly  in the Port St. George at Lisbon, and agreable to the last accounts I believe he will have to surrender the same as Dupont.
Please find annexed Copies of a Correspondance with Admiral Collingwood, reclaiming Sundry American Seamen on board of the Fame which will inform you that such as had Protections were liberated.
6th. August.  By an express this day from Madrid, that City is free of French, having abandoned it with Joseph at their head on the 31st. ultimo after having robbed what they could find.  This abandonment is certainly owing to the defeat of General Dupont at Andujar; all the Spanish Ministers except Zevallos have followed the French; I hope they will be met on their way by the Armies of Cuesta or Blake.
Notwithstanding that the Supreme Court of Sevilla had issued orders for the liberation of the American Vessels detained there at Algeciras Privateersmen have appealed to the same.  In consequence the Suit and allthough none of the Captns. or Consignees ever applied to this Office as they should have done, Mr. Yznardy of his own accord passed  Sevilla to obtain redress and extricate them from further detention.  I have all hopes he will succeed; though the critical Situation of Spain are not any ways favourable to pretentions.
The Grand Duke de Berg having escaped from Madrid, has arrived in france in a low state of health.
It is reported that the Great Napoleon has decreed the Conquest of this Kingdom, once that the Barbarians (as he stiles the Spaniards) will not admit of the blessings he was determined to pour on them.  I have the honour to be with Respect & veneration Respected Sir Your most obedient & most humble Servant

James McCann


P. S.  Per the American Ship Shepherdess John S. Doan Master sailed for New York on the 31. Ultimo.  I have deliver’d him under his receipt, five packets received for you Sir, from Mr. Erving at Madrid last March & April.

